Case 1:20-cr-00001-LEK Document 20 Filed 09/02/20 Page 1 of 4   PageID #: 101




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

KENNETH M. SORENSON
GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA, )         CR. NO. 20-001 LEK
                          )
            Plaintiff,    )         SECOND STIPULATION AND
                          )         ORDER TO RESCHEDULE
  vs.                     )         SENTENCING DATE
                          )
ANABEL CABEBE,            )         Old Date:   October 15, 2020
                          )         New Date:   January 20, 2021
            Defendant.    )         Time:       1:30 p.m.
                          )         Judge:      Hon. Leslie K. Kobayashi
Case 1:20-cr-00001-LEK Document 20 Filed 09/02/20 Page 2 of 4           PageID #: 102




SECOND STIPULATION AND ORDER TO CONTINUE SENTENCING DATE

      Pursuant to Rule 32(b)(2) of the Federal Rules of Criminal Procedure, the

United States of America and the defendant, Anabel Cabebe, through their

respective attorneys, jointly request and stipulate to a continuance of the

sentencing date from October 15, 2020 to January 20, 2021.

      Good cause supports this joint request and stipulation to properly account for

and credit the defendant for her substantial assistance with the Williams matter.

The defendant testified at the month-long trial in Williams and Anthony Williams

was convicted of 32 counts of wire fraud and mail fraud. The defendant has also

agreed to provide further assistance in the event that her testimony is required at

the sentencing of Anthony Williams. Sentencing for Anthony Williams had

previously been scheduled for September 22, 2020, but this sentencing was moved

recently to October 26, 2020 at Williams’s request. See Docket No. 1071, United

States v. Anthony Williams et al., Cr. 17-00101 LEK. A continuance of the

defendant’s sentencing to a date following the sentencing hearing in Williams

would permit the government to more completely credit the defendant’s efforts in a

motion pursuant to U.S. Sentencing Guidelines Section 5K1.1. Local Rule 32.1(l)

of the Criminal Local Rules of Practice for the U.S. District Court for the District

of Hawaii requires that a motion pursuant to U.S. Sentencing Guidelines 5K1.1 be

filed not less than 21 days before sentencing.


                                          2
Case 1:20-cr-00001-LEK Document 20 Filed 09/02/20 Page 3 of 4            PageID #: 103




      In light of the foregoing, the parties jointly request and stipulate to a

continuance of the defendant’s sentencing date from October 15, 2020 to January

20, 2021.

            DATED: September 2, 2020, at Honolulu, Hawaii.

                                         KENJI M. PRICE
                                         United States Attorney
                                         District of Hawaii

                                        By _/s/ Gregg Paris Yates
                                          KENNETH M. SORENSON
                                          GREGG PARIS YATES
                                          Assistant U.S. Attorneys


                                         /s/ Michael J. Green
                                         MICHAEL J. GREEN
                                         Attorney for Defendant
                                         ANABEL CABEBE




                                           3
Case 1:20-cr-00001-LEK Document 20 Filed 09/02/20 Page 4 of 4         PageID #: 104




                 ORDER CONTINUING SENTENCING DATE

      Based upon the representations of counsel and the stipulations of the parties,

IT IS HEREBY ORDERED that:

      The Court finds good cause to continue the Sentencing for Defendant

Anabel Cabebe that was previously scheduled for October 15, 2020 at 2:30 p.m. to

January 20, 2021 at 1:30 p.m., pursuant to Rule 32(b)(2) of the Federal Rules of

Criminal Procedure.

      IT IS SO ORDERED.

      DATED: September 2, 2020, at Honolulu, Hawaii.




United States v. Anabel Cabebe, Cr. No. 20-00001 LEK
“Second Stipulation and Order to Continue Sentencing Date”




                                         4
